DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 19 July 2021.  As directed by the amendment: claims 15-18, 22-25, and 29 have been amended; claims 19-21, 26-28, 30, 31, and 34 have been cancelled; and claims 35-43 have been added. Thus, claims 15-18, 22-25, 29, 32-33, and 35-43 are presently pending in this application.
Reasons for Allowance
Claims 15-18, 22-25, 29, 32-33, and 35-43 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Fiechter et al (US 2006/0167419), fails to disclose or make obvious a device as described in claim 15. Specifically, Fiechter fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, comprising one or more markings “formed of a fluorescent material that emits fluorescence when illuminated with an external light source of a particular frequency, wherein the fluorescent material is configured such that when illuminated with visible radiation, the fluorescent material emits through the window optical fluorescence that is infrared radiation.” Fiechter discloses an injection device (Fig. 8) with a dose sleeve comprising markings (301, 302) that are made of a fluorescent paint (¶0059). However, the “fluorescent paint” of Fiechter describes a phosphorescent material rather than a fluorescent material that “emits fluorescence when illuminated with an external light source of a particular frequency” as defined by the claim. Although prior art such as Sato (US 2015/0148665) teach using infrared-fluorescence-emitting markers to monitor a medical device (Abstract) using visible light as claimed, it is unclear why one of ordinary skill in the art would modify an injection device that can be read without modification and is outside the human body (such as Fiechter’s) to incorporate a configuration that allows a user to monitor an implanted medical device using fluorescence (such as Sato’s) without using hindsight reasoning. 
Nielsen et al (US, fails to disclose or make obvious a device as described in claim 15. Specifically, Nielsen fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, comprising one or more markings “formed of a fluorescent material that emits fluorescence when illuminated with an external light source of a particular frequency, wherein the fluorescent material is configured such that when illuminated with visible radiation, the fluorescent material emits through the window optical fluorescence that is infrared radiation.” Nielsen discloses an injection device (Fig. 6) with a dose capturing module that illuminates the dose element of the device to record the dose information (¶0064). However, Nielsen illuminates the surface with an LED (¶0064) and uses a camera system to detect the reflected light and is silent about the markings of the dose dial being made of a material that emits fluorescence. Although Sato teaches an imaging configuration that uses fluorescence to irradiate markers as claimed, it is unclear why one of ordinary skill in the art would modify an injection device that is outside of the human body and is functional without using fluorescence (such as Nielsen’s) to incorporate a configuration that allows a user to monitor an implanted medical device using fluorescence (such as Sato’s) without using hindsight reasoning.
The closest prior art of record, Fiechter, Sato, and Nielsen, fail to disclose or make obvious a device as described in claim 29. Specifically, the above prior art fail to disclose or make obvious a method, in combination with the other elements of the claim, with a step of dose determination by “illuminating the surface comprises emitting, by a light source, visible radiation, and wherein the radiation emitted from the fluorescent material is infrared radiation” as detailed in the reasons for allowance of claim 15 above.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 15 and 29. Claims 16-18, 22-25, 32-33, and 35-43 are allowed for incorporating the above limitations due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schenker et al (US 2015/0018776) discloses an injection device with a helical dose sleeve (10, Fig. 1) that is similar to the structure claimed in claims 37-38 and 42-43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783